20-1763
     Kumar v. Garland
                                                                              BIA
                                                                          Segal, IJ
                                                                      A205 935 442
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 30th day of November, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            DEBRA ANN LIVINGSTON,
 9                 Chief Judge,
10            WILLIAM J. NARDINI,
11            EUNICE C. LEE,
12                 Circuit Judges.
13   _____________________________________
14
15   VIJAY KUMAR,
16            Petitioner,
17
18                      v.                                  20-1763
19                                                          NAC
20   MERRICK B. GARLAND, UNITED
21   STATES ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                    Jaspreet Singh, Esq., Jackson
26                                      Heights, NY.
 1   FOR RESPONDENT:           Brian Boynton, Acting Assistant
 2                             Attorney General; Melissa Neiman-
 3                             Kelting, Assistant Director;
 4                             Jeffrey M. Hartman, Trial
 5                             Attorney, Office of Immigration
 6                             Litigation, United States
 7                             Department of Justice, Washington,
 8                             DC.

 9       UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DENIED.

13       Petitioner Vijay Kumar, a native and citizen of India,

14   seeks review of a May 14, 2020, decision of the BIA affirming

15   an April 26, 2018, decision of an Immigration Judge (“IJ”),

16   denying his application for asylum, withholding of removal,

17   and relief under the Convention Against Torture (“CAT”).      In

18   re Vijay Kumar, No. A205 935 442 (B.I.A. May 14, 2020), aff’g

19   No. A205 935 442 (Immig. Ct. N.Y. City Apr. 26, 2018).         We

20   assume the parties’ familiarity with the underlying facts and

21   procedural history.

22       In these circumstances, we review the decision of the IJ

23   as supplemented by the BIA.     See Yan Chen v. Gonzales, 417

24   F.3d 268, 271 (2d Cir. 2005).       We review adverse credibility

25   determinations for substantial evidence.        See Hong Fei Gao

                                     2
 1   v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018).                   “Considering

 2   the totality of the circumstances, and all relevant factors,

 3   a trier of fact may base a credibility determination on . .

 4   .    the    consistency    between   the    applicant’s        or   witness’s

 5   written and oral statements . . . , the internal consistency

 6   of    each    such   statement,    [and]    the   consistency        of   such

 7   statements with other evidence of record . . . without regard

 8   to whether an inconsistency, inaccuracy, or falsehood goes to

 9   the heart of the applicant’s claim, or any other relevant

10   factor.”      8 U.S.C. § 1158(b)(1)(B)(iii).            “We defer . . . to

11   an IJ’s credibility determination unless, from the totality

12   of the circumstances, it is plain that no reasonable fact-

13   finder could make such an adverse credibility ruling.”                    Xiu

14   Xia   Lin    v.   Mukasey,   534   F.3d    162,   167    (2d    Cir.   2008).

15   Substantial evidence supports the agency’s determination that

16   Kumar was not credible as to his claim that he was assaulted

17   on two occasions by members of an opposing political party.

18         The agency reasonably relied on inconsistencies within

19   Kumar’s statements and between his statements and those of

20   his        corroborating      witnesses.                See     8      U.S.C.

21   § 1158(b)(1)(B)(iii).        The sole basis of Kumar’s asylum claim


                                          3
 1   was two assaults by members of an opposing political party.

 2   His   application,    his    own     affidavit,    and    his    witnesses’

 3   letters and affidavits all stated that he reported both

 4   assaults to the police.           In contrast, he testified that he

 5   did not report the second attack to the police because they

 6   warned him against doing so when he reported the first attack.

 7           Kumar   argues      that      the   agency       overstated       the

 8   significance of this inconsistency.               On the contrary, it

 9   constitutes substantial evidence for the adverse credibility

10   determination because it is a material inconsistency about

11   the basis of his claim.          See Xian Tuan Ye v. Dep’t of Homeland

12   Sec., 446 F.3d 289, 295 (2d Cir. 2006) (holding that “a

13   material inconsistency in an aspect of [an applicant]’s story

14   that served as an example of the very persecution from which

15   he sought asylum . . . afforded substantial evidence to

16   support the adverse credibility finding” (quotation marks

17   omitted)).

18         Furthermore,   when    confronted     with    the    inconsistency,

19   Kumar simply reiterated that he only reported the first

20   attack,   and   he   had    no    explanation     for    why    the   witness

21   statements said otherwise, other than to say his family sent


                                           4
 1   him the statements.        The agency was not compelled to credit

 2   these explanations, particularly as they did not resolve the

 3   inconsistency between Kumar’s own statements.                     See Majidi v.

 4   Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner must

 5   do    more   than    offer   a    plausible             explanation   for   his

 6   inconsistent statements to secure relief; he must demonstrate

 7   that a reasonable fact-finder would be compelled to credit

 8   his testimony.” (quotation marks omitted)).

9          The inconsistency, which calls both Kumar’s statements

10   and    his   documentary     evidence            into     question,   provides

11   substantial      evidence        for        the         adverse    credibility

12   determination.      See 8 U.S.C. § 1158(b)(1)(B)(iii); Likai Gao

13   v. Barr, 968 F.3d 137, 145 n.8 (2d Cir. 2020) (“[E]ven a

14   single inconsistency might preclude an alien from showing

15   that an IJ was compelled to find him credible.                        Multiple

16   inconsistencies would so preclude even more forcefully.”);

17   Xian Tuan Ye, 446 F.3d at 295.                    This adverse credibility

18   determination       is   dispositive        of    asylum,     withholding    of

19   removal, and CAT relief because all three claims arose from

20   the same factual predicate.            See Paul v. Gonzales, 444 F.3d

21   148, 156–57 (2d Cir. 2006).                We do not reach the agency’s


                                            5
 1   alternative findings.   See INS v. Bagamasbad, 429 U.S. 24,

 2   25 (1976) (“As a general rule, courts and agencies are not

 3   required to make findings on issues the decision of which is

 4   unnecessary to the results they reach.”).

 5       For the foregoing reasons, the petition for review is

 6   DENIED.   All pending motions and applications are DENIED and

 7   stays VACATED.

 8                               FOR THE COURT:
 9                               Catherine O’Hagan Wolfe,
10                               Clerk of Court




                                   6